AMERICAN TREE SERVICE,                  IN THE DISTRICT COURT OF APPEAL
CLARENDON NATIONAL                      FIRST DISTRICT, STATE OF FLORIDA
INSURANCE
COMPANY/ENSTAR,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioners,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1197

ERIC BUNDSHUH,

      Respondent.

___________________________/


Opinion filed October 16, 2017.

Petition for Writ of Prohibition – Original Jurisdiction.

Robert B. Griffis of Jones, Hurley & Hand, P.A., Orlando, for Petitioners.

Michael J. Winer of Law Office of Michael J. Winer, P.A., Tampa, for Respondent.




PER CURIAM.

      In   this   proceeding    of   original   jurisdiction,   Petitioners   are   the

Employer/Carrier in a workers’ compensation case, and Respondent is the injured
worker. Petitioners seek to prohibit any further action stemming from a show cause

order entered against them by a Judge of Compensation Claims (JCC).

      The petition is hereby dismissed as moot because no justiciable controversy

remains. Even though Petitioners have responded to the JCC’s show cause order, the

JCC who entered that show cause order has been recused, and the successor JCC has

entered an order that he will not, at this time, act on or enforce the previous JCC’s

order to show cause. Prohibition is not appropriate at this time, as there is no

impending injury that cannot be reviewed by other means.

      DISMISSED.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.




                                         2